Title: From Thomas Jefferson to Edward Everett, 21 July 1825
From: Jefferson, Thomas
To: Everett, Edward

Dear SirMonticello
July 21. 25.I thank you for the copies of your two public addresses inclosed in your favor of the 6th inst. that of Concord, as a morsel of exact history, and of a most interesting event was peculiarly acceptable.I am sorry it is not in my power to give you any information on the subject of the Louisiana treaty. my memory is gone, and I have no papers on the subject. but surely the ‘Conjectural note’ you mention as annexed to the Convention, must still remain annexed, and preserved in the Secretary of State’s office. Colo Monroe too must be able to give some account of it; and other resources of information will open on you when you come on to Congress. the Report of the Commrs Mercer, Mclure, and (I believe) Warden, will unquestionably be in that, or the Treasury office.I know the range of your mind too well ever to have supposed, for a moment, you could view, but with contempt, the miserable sneers on our seeking abroad some of the Professors for our University. had I thought them worth notice, I should have asked of these Wits and Censors, these questions. 1. the Seminaries of the US. being all of them first served with the choice of the talents of our own country, and, the mass of science among us still further reduced by the refusal of many eminent characters to accept academical situations, Were we to take the refuse, and place ourselves thus at the fag-end of the whole line? 2. would it have been either patriotism, or even fidelity in us to have sunk the youth of our state to a half lettered grade of education, by committing them to inferior instruction, and, rejecting that of the first order, merely because offered from without the limits of our Union? 3. and is this the way to advance the American character? we thought not, and as yet believe we have reason to be satisfied with the course we have pursued. I hope the only rivalship with our elder sisters will be in honorable efforts to do the most good possible.I am happy in the expectation, which your letter authorises, that you will think our institution worthy of a visit; and I shall even hope, from your experience and kindness, to recieve suggestions for it’s further improvement; than which, none would be more respected by me. I beg you to be assured also that no visit will be recieved with more welcome than yours.I am truly gratified by the flattering anticipations you express of the society of my grand-daughter now arriving at Boston, and hope you will not be disappointed in them. she is so deeply seated in my affections, that a kindness to her counts tenfold with me. I think her most fortunate too in the person to whom we have committed her happiness. I have not been acquainted with a finer character than mr Coolidge, more amiable, more respectable, or more worthy. and, destined to relinquish her native home, we are thankful it was in exchange for the favorite seat of hospitality and science.Accept, I pray you the assurance of my high respect & esteem.Th: Jefferson